155 S.E.2d 157 (1967)
270 N.C. 690
Grady L. GODWIN, By His Next Friend, Thelton P. Godwin, Employee,
v.
SWIFT AND COMPANY, Employer, and Security Mutual Casualty Company, Carrier.
No. 296.
Supreme Court of North Carolina.
June 20, 1967.
*159 Gardner, Connor & Lee, by David M. Connor, Wilson, for defendants appellants.
Narron, Holdford & Holdford, by William H. Holdford, Wilson, for plaintiff appellee.
HIGGINS, Justice.
The appellants challenge the Commission's findings that a change of condition justified the increase in the awards to the brother and his wife for "other treatment and care" not embraced in the medical, hospital, and nursing expenses. Prior to the change of condition, the brother and his wife had been providing services and were allowed $50 per week under the Commission's order. There is neither claim nor evidence to support the contention the claimant's condition had improved. There is evidence his condition had deteriorated and his need of personal attention more demanding. His meals had to be carefully prepared. His attempt at bodily movement and needed exercise had to be supervised and encouraged. Being blind, his calls for assistance were made at all hours. It was always night to him. Either the brother or his wife was available for calls around the clock. There was abundant evidence he was happiest and best off in his trailer home. There was evidence to support the finding that $15 per week increase in the allowance for treatment and care was warranted.
Ordinarily, weekly compensation payments for injuries as a result of industrial accidents may not exceed 400 weeks or a maximum of $12,000. However, "In cases in which total and permanent disability results from paralysis resulting from an injury to the brain or spinal cord or from loss of mental capacity resulting from an injury to the brain, compensation, including reasonable and necessary nursing services, medicines, sick travel, medical, hospital and other treatment or care shall be paid during the life of the injured employee * * *." (Emphasis added.) G. S. § 97-29. "Indeed, there is no maximum where there is permanent, disability due to injury to the spinal cord. G.S. § 97-29; G.S. § 97-41." Baldwin v. Amazon Cotton Mills, 253 N.C. 740, 117 S.E.2d 718.
Spinal cord and brain injuries are placed in the same category by G.S. § 97-29. The statute makes provision for payment for named essential items and services, and adds "other treatment or care." The provision *160 for other treatment or care goes beyond and is in addition to the specifics set out in the statute.
While some of the charges did not have the prior approval of the Commission, they were so approved before payment or demand for payment was made. This was a substantial, if not technical, compliance with the Commission's rules. The case of Hatchett v. Hitchcock Corp., 240 N.C. 591, 83 S.E.2d 539 does not support the appellants' objection to them, on the ground they were without the Commission's prior approval. In Hatchett, the claimant suffered a broken leg. His mother, who was not a nurse, filed claim for nursing him during his convalescence. The regulations provided fees for practical nursing by a member of the family will not be honored unless written authority has been obtained in advance. The claim was filed under G.S. § 97-25 and G.S. § 97-26 which did not contain provisions for the care of the injured claimant. Payment for care is proper in a case of brain or spinal cord injury causing paralysis and is authorized for a blind paralytic, but not for an injured who has only a broken leg.
There was evidence in the record to support the finding that other treatment or care was reasonably necessary for the welfare of the claimant and the costs thereof were not excessive. Mrs. Glasgow testified she was business manager of the Friendly Elm Nursing Home. Grady Godwin had been a patient in the home in 1965. The witness testified: "We had been requested to have special attendants put on with him. * * * However, we could not get them around the clock. We were able to get them for sixteen hours from seven in the morning until eleven at night." When asked where, in her opinion, Grady is best off, she replied, "In my opinion right where he is." The brother testified that Grady went from the hospital to the nursing home and from the nursing home to the trailer. "The reason I took Grady away from there (the nursing home) was that he was not getting proper care. He was not getting any help to walk. He could not get up and get water. * * * I could not leave him there * * * under those conditions. * * * Grady is gradually going backwards now." The foregoing and other evidence in the record supported the findings of fact; hence, the findings are conclusive on appeal. Taylor v. Twin City Club, 260 N.C. 435, 132 S.E.2d 865; Baldwin v. Amazon Cotton Mills, supra; Murray v. Webel Knitting Co., 214 N.C. 437, 199 S.E. 609; Knight v. Ford Body Co., 214 N.C. 7, 197 S.E. 563.
On March 1, 1966 the hearing commissioner, after full hearing at which all interested parties were represented, found there had been a change in the condition of the claimant, and need for additional services and care, and made an award therefor. The defendants duly excepted and gave notice of appeal to the full Commission. On August 1, 1966 the full Commission overruled all exceptions, adopted the hearing commissioner's findings and conclusions and approved the award. The defendants appealed to the Superior Court. At the November, 1966 Civil Session, Wilson Superior Court, Judge Cohoon heard the appeal and on January 27, 1967 rendered judgment overruling all exceptions, affirmed the findings and conclusions and approved the award.
The hearing commissioner, the full Commission, and Judge Cohoon concluded the evidence warranted the specific awards designated in the order, which included an allowance of $65 per week to the claimant's brother and wife for the around-the-clock services to the blind and almost helpless victim of injuries sustained while he was in the employer's services. He is now 33 years old and "gradually going backwards now." On this record, we are not willing to say the Superior Court, the full Commission, and the hearing commissioner committed *161 error of law by finding the services were necessary and the awards reasonable solely upon the ground that some less expensive arrangement might have been made for them.
The judgment of the Superior Court of Wilson County is
Affirmed.